SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.
We presume the parties’ familiarity with the facts, procedural history, and scope of issues presented on appeal, which we reference only as necessary to explain our decision.
Plaintiff-Appellant James E. Pietrangelo appeals, pro se, from the district court’s grant of summary judgment in favor of the United States Department of the Army (“the Army”). In February 2004, Pietrangelo filed a complaint under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), alleging that the Army had wrongfully withheld agency records to which he was entitled under FOIA. The district court (Sessions, J.) concluded that although Pietrangelo had constructively exhausted his administrative remedies because the Army had failed to respond to his FOIA request before the FOIA time limitation expired and Pietrangelo filed suit, he had not been relieved of his obligation to pay the Army’s fee, nor had he appealed a fee waiver refusal. As a result, the court decided that Pietrangelo had not met valid administrative requirements, and that judicial review, as a prudential matter, was not available because of this failure.
We affirm the grant of summary judgment in the Army’s favor for substantially the reasons given by the district court.
We have considered all of Pietrangelo’s arguments and find them to be without merit. The decision of the district court is therefore AFFIRMED.